DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16/817403 filed on 02/22/2021. Claims 1, 3 and 5-18 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1).
claim 1, Tseng teaches a display device (Tseng, Figs. 3 and 5, display 300 and 500) comprising: 
a display (Tseng, Figs. 3 and 5, display 300 and 500)  comprising a pixel comprising a double gate transistor and a light emitting diode (Tseng, Fig. 1, a pixel of the display comprising driving transistor TD and light emitting diode D1; Tseng, [0020], driving transistor TD is a dual gate thin film transistor); 
a power supply for supplying power to the display (Tseng, Figs. 1, 3 and 5, ELVDD and ELVSS; it is inherent to a person ordinary skill in the art that a power supply is needed to provide the power voltage and ground for an electronic device); 
a current sensor for sensing a current flowing in the display or in the light emitting diode (Tseng, Figs. 3 and 5, measurement unit 340 and 540; Tseng, [0022], measurement unit measure the current Ipower and Ipower is current flow through the emitting diodes D1); and 
a gate voltage controller (Tseng, Figs. 1, 3 and 5, voltage generator 370, 572, 574 and 576) for providing a bias voltage signal to one gate electrode of the double gate transistor (Tseng, [0022], voltage generator 370 adjust voltage level of compensation voltage VG according to control signal; Tseng, Fig. 1 and [0020], VG is a control signal of the double gate thin film transistor TD, i.e. biased to one of the two gates) when the current sensor sense a current that changes by more than a ratio with respect to a target value (Tseng, Fig. 4, S430 determine whether the deviation of current is greater than 10% to adjust VG),
wherein the target value is the current flowing in the display or in the light emitting diode when a data voltage is applied to the pixel (Tseng, [0022], ΔI=(I_target-
Tseng does not seem to explicitly teach the target value is for every frame.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of driving OLED devices that OLED can have different degree of deviation of performance at different gray scale potentials (Kimura, [0074]).
There were a finite number of identified and predictable potential solutions to the recognized problem or need. One of such solution as proposed by Kimura is to obtain value and reference values each time a new image is displayed, i.e. every frame (Kimura, [0074]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
And when incorporated Kimura’s method in the display of Tseng, the target value, i.e. reference value, is obtained every frame.
Regarding claim 3, Tseng in view of Kimura teaches the limitations of the parent claim 1. Tseng in view of Kimura does not seem to explicitly teach the ratio is 2%. However, Tseng teaches in Fig. 4 and [0022] that a ratio of 10% is used. The difference between the instant claim and Tseng in view of Kimura is a difference in the ration, i.e. 2% (narrower) vs. 10% (broader). And according to MPEP 2144.05, a range is obvious over a reference that discloses a range that is close or approaching the claimed range unless such range resulting an unexpected result or critical. Upon further examining the about 2% or more is selected because it may resulting a change may be noticed a user, which does not discloses that criticality of the range nor unexpected results from the range. In view of above, claim 3 is obvious over Tseng. And before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to narrow the ratio from 10% to 2% in the disclosure of Tseng in view of Kimura. The suggestion/motivation would have been in order to have a display device that have a lower margin of error which in turn resulting a display that have less undesirable MURA effects.
Regarding claim 13, Tseng in view of Kimura teaches the limitations of the parent claim 1 and further teaches the double gate transistor is connected between a high power line and a low power line (Tseng, Fig. 1, TD is coupled between ELVDD and ELVSS).
Regarding claim 14, Tseng in view of Kimura teaches the limitations of the parent claim 13 and further teaches a source electrode or a drain electrode of the double gate transistor is connected to an anode of the light emitting diode (Tseng, Fig. 1, a pixel of the display comprising driving transistor TD and light emitting diode D1, wherein D1 is connected to the source of TD). 
Regarding claim 15, Tseng in view of Kimura teaches the limitations of the parent claim 1. Tseng in view of Kimura does not seem to explicitly teach the double gate transistor comprises a P-type transistor.
However, Tseng teaches in [0006]-[0008] that there are two main types of double gate transistors, one being manufactured by Low Temperature Poly-silicon (LTPS) TFT 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to select LTPS P-type transistor over a-Si N-type transistors. The suggestion/motivation would have been in order to have a display that is more reliable with the sacrifice of expense (Tseng, [0008]).
Regarding claim 16, Tseng in view of Kimura teaches the limitations of the parent claim 15, and further teach the P-type transistor comprises a low temperature polysilicon (LTPS) semiconductor (Tseng, [0007], LTPS usually adapt P type transistors).
Regarding claim 18, Tseng teaches a driving method of a display device (Tseng, Figs. 3 and 5, display 300 and 500) comprising a pixel comprising at least one double gate transistor and a light emitting diode that is electrically connected to a source or drain electrode of the double gate transistor (Tseng, Fig. 1, a pixel of the display comprising driving transistor TD and light emitting diode D1, wherein D1 is connected to the source of TD; Tseng, [0020], driving transistor TD is a dual gate thin film transistor), the method comprising:
applying a data voltage to the pixel (Tseng, [0022], ΔI=(I_target-Imeas)/I_target; I_target is a target current value of pixel array according to actual application, representing a specific gray level; Tseng, [0020] and Fig. 1, Data applied to the display/pixel is a gray data/level);

applying a bias voltage signal to one gate electrode of the double gate transistor when a current flowing in the light emitting diode changes by more than a given ratio with respect to a target value (Tseng, Figs. 3 and 5, measurement unit 340 and 540; Tseng, [0022], measurement unit measure the current Ipower and Ipower is current flow through the emitting diodes D1; Tseng, [0022], voltage generator 370 adjust voltage level of compensation voltage VG according to control signal; Tseng, Fig. 1 and [0020], VG is a control signal of the double gate thin film transistor TD, i.e. biased to one of the two gates; Tseng, Fig. 4, S430 determine whether the deviation of current is greater than 10% to adjust VG; Tseng, [0022], ΔI=(I_target-Imeas)/I_target; I_target is a target current value of pixel array according to actual application, representing a specific gray level),
wherein the target value is the current flowing in the light emitting diode when the data voltage is applied to the pixel (Tseng, [0022], ΔI=(I_target-Imeas)/I_target; I_target is a target current value of pixel array according to actual application, representing a specific gray level; Tseng, [0020] and Fig. 1, Data applied to the display/pixel is a gray data/level).
Tseng does not seem to explicitly teach the target value is for every frame.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of driving OLED devices that OLED can have 
There were a finite number of identified and predictable potential solutions to the recognized problem or need. One of such solution as proposed by Kimura is to obtain value and reference values each time a new image is displayed, i.e. every frame (Kimura, [0074]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
And when incorporated Kimura’s method in the display of Tseng, the target value, i.e. reference value, is obtained every frame.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1) and Nambi et al. (US Patent Pub. No. 2017/0047027 A1)
Regarding claim 5, Tseng in view of Kimura teaches the limitations of the parent claim 1. Tseng in view of Kimura does not seem to explicitly teach the display device is configured to be driven at a frequency of about 1 Hz to about 30 Hz.
However, in a related art of driving displays, Nambi teaches a display to be driven at a reduced refresh rate of 30 Hz (Nambi, [0050]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to drive the display of Tseng in view of Kimura at a reduced refresh rate of 30 Hz as suggested by Nambi. The .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1), Ryu et al. (US Patent Pub. No. 2007/0024541 A1) and Nambi et al. (US Patent Pub. No. 2017/0047027 A1)
Regarding claim 6, Tseng in view of Kimura teaches the limitations of the parent claim 1. Tseng in view of Kimura does not seem to explicitly teach the gate voltage controller is configured to provide the bias voltage signal at least once in one second.
However, in a related art of compensating for threshold voltage deviations in driving transistor of pixels, Ryu teaches compensation is performed for every time the scan signal is supplied, i.e. every frame (Ryu, [0124]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to perform compensation, i.e. supply bias voltage, in every frame as suggested by Ryu in the display of Tseng in view of Kimura. The suggestion/motivation would have been in order to the compensation can be performed stably as the voltage is changed for each frame (Ryu, [0124]).
Tseng in view of Kimura and Ryu does not seem to explicitly teach provide the bias voltage signal at least once in one second. 
However, in the related art of display, Nambi teaches that displays are generally refresh at a default refresh rate of 60 Hz/frames per second.

The results of the combination would have been predictable and resulted in refresh the display of Tseng in view of Kimura and Ryu at a rate of 60 Hz/frames per second as suggested by Nambi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.
When compensation is performed for each frame and the display is refreshing at 60 frames per second, the compensation would also be performed 60 times per second, i.e. at least once in one second.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1), Ryu et al. (US Patent Pub. No. 2007/0024541 A1), Nambi et al. (US Patent Pub. No. 2017/0047027 A1) and Choi et al. (US Patent Pub. No. 2008/0180157 A1)
Regarding claim 7, Tseng in view of Kimura, Ryu and Nambi teaches the limitations of the parent claim 6. Tseng in view of Kimura, Ryu and Nambi does not seem to explicitly teach the gate voltage controller is configured to increase or decrease the bias voltage signal stepwise or linearly in the on second.

There were a finite number of identified and predictable potential solutions to the recognized problem, to change the signal in a stepwise fashion (Choi, [0011]-[0012]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, to change the bias voltage of Tseng in view of Kimura, Ryu and Nambi in a stepwise fashion as suggested by Choi. The suggestion/motivation would have been in order to reduce the noise cause by sudden change (Choi, [0006]-[0007]). 
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1) and Yamamoto et al. (US Patent Pub. No. 2019/0079330 A1)
Regarding claim 8, Tseng in view of Kimura teaches the limitations of the parent claim 1 and further teaches the gate voltage controller is configured to increase the current of the double gate transistor when a current change in a positive direction with respect to the target value, and
wherein the gate voltage controller is configured to decrease the current of the double gate transistor when a current change in a negative direction relative to the target value (Tseng, [0022], ΔI=(I_target-Imeas)/I_target, ΔI is positive when Imeas is smaller than I_target and adjustment is needed to increase the current, conversely ΔI is 
Tseng in view of Kimura does not seem to explicitly teach to provide a bias voltage signal having a positive voltage to increase the current of the double gate transistor, and
provide a bias voltage signal having a negative voltage level to decrease the current of the double gate transistor.
However, in a related art of controlling a current through a double gate transistor to be used in a display, Yamamoto teaches that the property of a double gate transistor is that to increase the current, a positive voltage should be applied to the back gate, whereas to decrease the current, a negative voltage should be applied to the back gate (Yamamoto, Fig. 7B and [0138]).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in increase the current for the double gate transistor of Tseng by providing a positive bias/back gate voltage and decrease the current of the double gate transistor of Tseng in view of Kimura by providing a negative bias/back gate voltage as suggested by Yamamoto.
.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1) and Kawata (US Patent Pub. No. 2008/0012812 A1)
Regarding claim 9, Tseng in view of Kimura teaches the limitations of the parent claim 1 and further teaches the double gate transistor comprises: 
a bottom gate electrode (Tseng, Fig. 2, bottom gate G1); 
a semiconductor layer on the bottom gate electrode (Tseng, Fig. 2, semiconductor layer 240); 
a top gate electrode on the semiconductor layer (Tseng, Fig. 2, gate G2); and 
a source electrode and a drain electrode (Tseng, Fig. 2, source S and drain D).
Tseng in view of Kimura does not seem to explicitly teach the source electrode and drain electrode are on the top gate electrode.
However, in a related art of using double gate transistor in displays, Kawata teaches a double gate transistor comprising:
a bottom gate electrode (Kawata, Fig. 8, gate electrode 3b part of 11b); 
a semiconductor layer on the bottom gate electrode (Kawata, Fig. 8, semiconductor layer 1a); 
a top gate electrode on the semiconductor layer (Kawata, Fig. 8, gate electrode 3a); and 

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to substitute the double gate transistor having the particular structure/stacking of Kawata with the double gate transistor of Tseng in view of Kimura. The suggestion/motivation would have been in order to improve the reliability of the system by reducing off current for the double gate transistor (Kawata, [0072]).
Regarding claim 10, Tseng in view of Kimura and Kawata teaches the limitations of the parent claim 9 and further teaches the source electrode or the drain electrode of the double gate transistor is connected to an anode of the light emitting diode (Tseng, Fig. 1, a pixel of the display comprising driving transistor TD and light emitting diode D1, wherein D1 is connected to the source of TD). 
Regarding claim 11, Tseng in view of Kimura and Kawata teaches the limitations of the parent claim 9 and further teaches the bottom gate electrode is connected to a gate control line for receiving the bias voltage signal from the gate voltage controller (Tseng, Fig. 1, TD receives VG; Tseng, Figs. 3 and 5, electrode providing VG, VG1, VG2, and VG3 to the display from voltage generator 370, 572, 574 and 576).
Regarding claim 12, Tseng in view of Kimura and Kawata teaches the limitations of the parent claim 11 and further teaches the bottom gate electrode has a greater area than semiconductor layer (Kawata, Fig. 8, 11b has a greater area than 1a).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Patent Pub. No. 2015/0243218 A1) in view of Kimura (US Patent Pub. No. 2002/0105279 A1) and Huang et al. (US Patent Pub. No. 2017/0243532 A1)
Regarding claim 17, Tseng in view of Kimura teaches the limitations of the parent claim 1 and further teaches the gate voltage controller comprises a power management circuit (Tseng, [0010] driving circuit adjust voltage, i.e. when a voltage is change, power is change/managed).
Tseng in view of Kimura does not seem to explicitly teach the use of integrated circuit, more specifically a power management integrated circuit (PMIC). However, in a related art of driving display, Huang teaches a display having a power management integrated circuit (Huang, Fig. 1, PMIC 500).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a PMIC as suggested by Huang in for the display of Tseng in view of Kimura. The suggestion/motivation would have been in order to allow the display to be used with a battery (Huang, [0037]), hence allowing it to be used in mobile devices.

Response to Arguments
Applicant’s arguments with respect to claims 1, 18 and their respective dependent claims as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Kimura being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693